_. 40 Foley Square

 Pheterson Sparen wr

‘Evolved Advice & Advocacy.

“Attorneys. at Law .

 

 

Novernber 27120419 ~ -

~ VIA ECF .

Hon. Alison J. Nathan

U.S. District Court.
Southern District of New York

 

New York, New Yee 10007
Re: “seas Bronfen v, Santandef Bank, N.A., No.: 19-cv-07865-AJN:

| Dear Judge Nathan:

_ We are attorneys for Plaintiff, Edgar Bronfen, in the captioned action. We are in.
; receipt of Your Honor’s Order rescheduling the initial pre-trial conference from Friday
December 13, 2019 to Wednesday, December 11, 2019. Due to prior obligations, | am

not available to appear in person on December 11, 2019 and am requesting the

conference be adjourned or, in the alternative, that the Court consider a telephonic

conference. This is the first request for an adjournment.

| discussed the. foregoing with Counsel for Defendant, Santander Bank, N.A.,
- Nipun Patel, Esq., and he consented to my request. We propose the following dates for
the adjourned conference: December 18, 2019, the morning of December 20, 2019 or
January 13, 2020.

Thank you for your consideration.

Respectfully yours,

 

Steven A. Lucia

 

 

Rr LE . The parties’ request is hereby GRANTED. The initial -
Nipun Patel, Esq. pre-trial conference currently scheduled for December 11,

Attorney for Defendant Santander Bank, N.A.
Via email: Nipun.Patel@hklaw.com 2019 is adjourned to December 20, 2019 at 10:45 a.m.
oo SO ORDERED.

 

 

 

ale (

: v At
45 EXCHANGE BLVD — 3 FLOOR |

~ ROCHESTER, NEW YORK 14614

 

(585) 546-5600 FAX (585) 546-2474 ib \ Md AM
, UNITED STATES DISTRICT JUDGE

 

 
